                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


RACHEL KAY KELLER,

       Plaintiff,

v.                                            Case No: 1:20-cv-00259 KG/SCY

ANDREW F. ARRIETA,

       Defendant/Third-Party Plaintiff,

v.

COOPER & SCULLY, PC; ERIC HINES;
WESLEY G. JOHNSON; TOM CARSE; and
SEAN P. McAFEE,

       Third-Party Defendants.

                       STIPUATED ORDER GRANTING UNOPPOSED
                        MOTION FOR LEAVE TO FILE UNDER SEAL

       THIS MATTER having come before the Court on Plaintiff Rachel Kay Keller’s

Unopposed Motion for Leave to File Under Seal (“Motion”) and the Court having reviewed the

Motion and having noted no opposition thereto and being otherwise fully advised therein, hereby

finds the Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED ADJUDGED AND DECREED that the Unopposed

Motion for Leave to File Under Seal shall be and is hereby granted and Plaintiff Keller may file

her Motion to Compel under seal; Defendant Arrieta may file his response under seal; and

Plaintiff Keller may file her reply in support of her Motion under seal.



                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
Submitted by:

TRAIN LAW FIRM LLC


By:    /s/ Amber Train 5/6/21
       Amber Train
       1000 Cordova Plz., PMB 177
       Santa Fe, NM 87501
       505.795.7379
       atrain@atrainlaw.com


THE LAW OFFICE OF DENISE M. THOMAS

       Denise M. Thomas
       P.O. Box 8236
       Santa Fe, NM 87504-8236
       505.577.6332
       denise@denisethomaslaw.com

Attorneys for Plaintiff




                                    2
